Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered October 3, 2002, convicting him of rape in the first degree (four counts), rape in the third degree (four counts), incest (four counts), and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his guilt was not. proven by legally sufficient evidence is unpreserved for appellate review (see CPL 470.05 [2]). In any event, the evidence was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). Resolutions of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see People v Gaimari, 176 NY 84, 94 [1903]). The jury was entitled to credit the complainant’s testimony, as it was not incredible as a matter of law (see People v George, 197 AD2d 588, 589 [1993]; see also People v Woodson, 256 AD2d 368 [1998]; People v Attanasio, 191 AD2d 447 [1993]; People v Fields, 188 AD2d 612 [1992]). Therefore, because the jury verdict is supported by the record, it should not be disturbed on appeal (see People v Garafolo, 44 *461AD2d 86 [1974]). Florio, J.P., Schmidt, Mastro and Fisher, JJ., concur.